Citation Nr: 1121085	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-29 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1991.  He also retired from the Army National Guard in February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

In August 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claim in May 2010 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision dated in September 2004, the RO denied the reopening of the Veteran's claim for service connection for hearing loss, which had been previously denied on the basis of there being no evidence of aggravation in service beyond the normal progression of the preexisting hearing loss.  

2.  Evidence received since the September 2004 decision does not raise a reasonable possibility of substantiating the claim of service connection for hearing loss.  





CONCLUSIONS OF LAW

1.  The September 2004 rating decision which denied the petition to reopen the claim of service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2010).  

2.  Evidence submitted subsequent to the September 2004 rating decision denying the petition to reopen the claim for service connection for hearing loss is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in November 2006 was compliant with Kent.  The letter indicated the general criteria for reopening a previously denied claim, and information concerning why the claim was previously denied.  He was told that the claim for hearing loss was denied because there was no evidence showing his long standing hearing loss was aggravated during military service.

With respect to the Dingess requirements, in November 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA and unrelated private treatment records have been associated with the claims file.

As to his petition to reopen the claim of service connection for hearing loss, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)  

The Veteran also testified at a Travel Board hearing in September 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer/Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  The VLJ noted the basis of decision that denied the Veteran's claim for service connection for hearing loss, and the need to submit evidence showing the Veteran's preexisting hearing loss was aggravated by service.  

In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  There was a discussion as to the Veteran's most recent audiology examination in connection with receipt of hearing aids, and whether the examiner indicated that his hearing was aggravated by his active duty service.  He was specifically advised of the need to provide an opinion establishing that his preexisting hearing loss disability was aggravated by his active military service.  The record was left open for 60 days in an effort to provide the Veteran with the opportunity to get information from his examiner to that effect.  Additionally, the claim was subsequently remanded in May 2010 in an effort that any additional information needed to substantiate the claim be obtained.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, DRO/VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 (1995).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material evidence must be presented or secured since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New " is evidence not previously submitted and "material" relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a).  

The Veteran's initial claim for service connection for hearing loss was in June 1991.  The claim was denied in a February 1992 rating decision.  The RO determined that service connection was not warranted due to a long standing hearing loss since 1982 (prior to active service) and there was no evidence of aggravation of that hearing condition during his military service.  He was notified of the denial in a letter of that same month, and did not appeal that decision.  The decision became final.  

In August 2004, the Veteran attempted to reopen the claim for service connection for hearing loss.  By rating decision of September 2004, the request to reopen the claim for service connection for hearing loss was denied.  The Veteran received notice by letter of the same month and did not appeal that decision.  That decision became final.  

The Veteran attempted to reopen the claim for service connection for hearing loss in November 2006.  By rating decision of January 2008, the attempt to reopen the claim for service connection for hearing loss was denied.  The Veteran was provided notice of the denial in a letter of the same month.  He filed a substantive appeal to this denial and the claim is before the Board at this time.  

Evidence received since the most recent denial in September 2004 included VA outpatient treatment records, statement from the Veteran on behalf of his claim, and August 2009 Travel Board hearing testimony from the Veteran on behalf of his claim.  

A statement from the Veteran indicating that his hearing loss increased in severity as a result of his active service (in-service noise exposure) is not new and material.  The Board has considered the Veteran's written statements of record.  These lay statements are essentially duplicative of his contentions all along; and, therefore they are not new.  Lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  

Additionally, the Veteran testified before the undersigned in August 2009.  He testified that he received treatment for his hearing loss in May 2008.  He stated that his hearing loss was affected by his Desert Storm service as 155 weaponry was constantly fired off at all hours of the night and this worsened his hearing.  The Board has considered his testimony provided in connection with his claim and these lay statements are essentially duplicative of his contentions all along; and, therefore they are not new.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  As such, the testimony of the Veteran is not new and material.

The Veteran's VA outpatient treatment records from May 2008 to December 2010 are not considered new and material.  These records show records of evaluation for and receipt of hearing aids.  They also show periodic maintenance for his hearing aids.  These records do show that the Veteran has hearing loss, however, they do not relate that the Veteran's preexisting hearing loss worsened as a result of his active duty service.  This evidence is new in that it is not evidence that was previously of record.  However, it is not material as it does not relate to aggravation in service of the Veteran's preexisting hearing loss.  Therefore, this evidence does not raise a reasonable possibility of substantiating the claim.  

Upon review, the Veteran has provided no new evidence which by itself or in connection with evidence previously of record that would raise a reasonable possibility of substantiating the claim.  None of the evidence, except the lay statements of the Veteran, links the suggests that his preexisting hearing loss disability was aggravated as a result of his active service, to include noise exposure.  As such, the evidence received since the September 2004 rating decision is not new and material as contemplated by 38 C.F.R. § 3.156, and provides no basis to reopen the veteran's claim of entitlement to service connection for hearing loss. 

As the evidence received since the last final denial in September 2004 is not both new and material, the application to reopen the previously denied claim must fail.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  


ORDER

New and material evidence to reopen the claim of service connection for hearing loss has not been submitted, and the claim is denied.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


